In an action to recover damages for personal injuries, order granting plaintiff’s motion for a preference and setting the case down for a day certain for trial reversed, without costs, and motion denied, without costs. The injuries were sustained by plaintiff while engaged as a laborer in demolition work in a building. Although defendant, the City of New York, then owned the land upon which the structure stood, the State of New York owned the edifice and had contracted with plaintiff’s employer for its demolition. Some time after *1167joinder of issue herein, plaintiff filed a claim against the State in the Court of Claims for his injuries, which is still pending. Under these circumstances, the granting of a preference was an improvident exercise of discretion. MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.